Conviction herein was for a violation of the local option law in Precinct No. 2 of Bosque County. On the 16th day of November, 1892, the Commissioners Court ordered the election to be held on the 17th day of the following December. The election was held in accordance with said order. The contention below was, that inasmuch as the order fixed the day for such election at more than thirty days from the date of the order, it was void. It was also contended that, having been held upon the specified day, it was void. We are asked to revise these questions.
The statute requires the election in such case to be held on some day not less than fifteen and not more than thirty days from the date of making the order therefor. To hold this election valid, the day upon which the order was made, as well as the day upon which the election was held, must both be excluded from the computation. This should not be done, in this state of case. The day of the entry of the order should be eliminated, but not that upon which the election occurred. Winston v. The State, 32 Tex.Crim. Rep.. The statute must control, and the courts must enforce its commands. The Commissioners Court can not order the election to occur at any time less than fifteen or more than thirty days from the date of the order. *Page 549 
We deem it unnecessary to discuss the remaining questions presented.
The judgment is reversed and the cause remanded.
Reversed and remanded.
Judges all present and concurring.